As filed with the Securities and Exchange Commission on November 23, 2015 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-04581 CORNERCAP GROUP OF FUNDS The Peachtree, Suite 1700 1355 Peachtree Street NE Atlanta, GA 30309 Adam Waldstein Atlantic Fund Services, LLC Three Canal Plaza, Suite 600 Portland, ME 04101 Registrant’s telephone number, including area code: (404) 870-0700 Date of fiscal year end: March 31 Date of reporting period: April 1, 2015 – September 30, 2015 ITEM 1. REPORT TO STOCKHOLDERS. Table of Contents Manager’s Report to Shareholders 1 CornerCap Balanced Fund 6 CornerCap Small-Cap Value Fund 8 CornerCap Large/Mid-Cap Value Fund 10 Fund Expenses 12 Schedules of Investments CornerCap Balanced Fund 14 CornerCap Small-Cap Value Fund 21 CornerCap Large/Mid-Cap Value Fund 29 Statements of Assets and Liabilities 33 Statements of Operations 34 Statements of Changes in Net Assets 35 Financial Highlights CornerCap Balanced Fund 36 CornerCap Small-Cap Value Fund 37 CornerCap Large/Mid-Cap Value Fund 38 Notes to Financial Statements 39 Additional Information 46 Manager’s Report to Shareholders (Unaudited) September 30, 2015 Dear Shareholders, Following this shareholder letter are the portfolio valuation and financial reports for the semiannual period ending September 30, 2015.In these reports you will find the fund returns and relevant benchmarks over various periods, the investment holdings, and other financial data for each of our CornerCap funds. Although claimed by some asset managers, we do not believe that periodic volatility can be avoided for the delivery of strong equity returns over time.We have experienced one of those volatile periods over the last year.In our most recent annual report (3/31/15), our Small Cap Value fund realized a 15.23% six month return for the period ending 3/31/15.In this report for 9/30/15, the fund’s six month return is -8.68% for the period ending 9/30/15.While volatility can be a symptom of risk, it does not define risk.In the near term, fear and greed tend to drive volatility.The best managers of volatility are time and broad diversification. We work to manage volatility and maximize returns using Fundametrics©, the proprietary research engine that we have been building, measuring, enhancing and accumulating data over the last 35 years.Our research tracks fundamentals from over 5000 companies and markets and offers great insight into what is going on. To summarize what we are currently seeing: · Investors are not sensitive to valuation currently. Whether or not a stock is cheap does not seem to matter right now. Over time, however, valuation matters. · On some level, investors currently prefer big stocks with above-average earnings growth in a challenging economy. But the deeper, more basic story is that investors want what they perceive to be DEFENSE. They want to limit the downside, and they are willing to pay high prices for it. On average, these stocks trade at 20-times earnings (near ten-year highs!), compared to stocks in our more value-sensitive portfolios trading at only 13-times earnings. We like how we are positioned. · We last saw this phenomenon in late 2011 and early 2012. The quest for defense pushed those stocks too high. The key is to avoid following the herd and putting too much emphasis on “low volatility” stocks. They can lose value as investor sentiment shifts. We see better opportunity in other, equally good stocks at better prices. Fear is Driving Heavy Emphasis on Defense We track over 130 data-driven factors in our research. We are able to see at any given time what we believe to be “in favor” and “out of favor” among US investors. Here’s what our analysis suggests: · Defensive factors1 have outperformed over the past year. Low volatility is clearly the overwhelming theme. “Low Beta” (a measure of volatility relative to the market) is by far our top performing factor. The problem is that, over time, “Low Beta” does not typically drive the best stock performance. 1 such as low stock price volatility, higher dividends, or the largest capitalizations Semi-Annual Report September 30, 2015 1 Manager’s Report to Shareholders (Unaudited) September 30, 2015 · Growth factors2 are also making some contributions. During the past few months, the emphasis has been on near-term visibility on earnings. During periods of fear, people typically compress their time horizons. · Valuation factors3 have collectively posted over the past year the worst returns of the attributes we track, particularly with Large Stocks4. As an aside, valuation is working better in Small Cap5 right now, primarily because small stocks aren’t typically used for defense. Over broader periods, valuation factors have been some of the BEST performing factors. They represent about two-thirds of our criteria for selecting stocks. Proliferation of “Low Beta” Funds When investor demand surges, Wall Street responds with products. By our analysis, 19 funds exist designed to deliver “low beta.” Almost all of them were introduced within the past five years, after the financial crisis of 2008/9. And since 2012, the amount invested in these funds has increased five-fold, from around $3 billion to about $15 billion (source: Morningstar and CornerCap as of 9/30/15). Our own take is that a low beta strategy can be fine, where clients are willing to trade long term performance for less volatility. The problem is that investors impatiently buy “low beta” stocks in fear (after they have run up in value) and impatiently sell them when the crisis has passed. Or, they assume “low beta” stocks won’t go down too much. 2 levels of revenue or earnings growth, both actual or forecasted 3 a measure of how attractive the value of a stock is relative to other stocks 4 defined in our research database at stocks with capitalizations greater than $10 billion 5 defined in our research database as stocks between $500 million and $3 billion 2 www.cornercapfunds.com Manager’s Report to Shareholders (Unaudited) September 30, 2015 Unfortunately, low beta stocks are still stocks. As a group, they can lose value. We prefer a broader, diversified portfolio as the solution. Defense Has Become Increasingly Expensive We become concerned when stocks—in this case, low beta stocks—get ahead of themselves. Consider the following: · The average price to earnings ratio6 for low beta stocks is about 20-times (near all-time highs over the past ten year period), compared to only 15-times for what we call “higher beta.” (source: CornerCap as of 9/25/15) · For comparison, the stocks rated “buys” in our research system have an average P/E of 13-times as of 9/25/15. · Examples of low beta high-flyers include Reynolds American (with a P/E of 22x), Eli Lilly (28x), Costco (27x), Nike (31x), Visa (29x), and Expedia (35x), as of 9/25/15, to name a few. Note: none of these stocks are currently held in our Funds. · These are all good companies, but at rich valuations, we expect the risk going forward to be above average for these traditionally defensive stocks. Déjà Vu All over Again We saw a similar development in late 2011, during after-shocks from the financial crisis. Large stocks with high dividends and typically global operations were viewed as “safe havens”. Their P/E multiples averaged 16-times, compared to 14-times for stocks considered more volatile and 10-times for CornerCap “buys.” (source: CornerCap research for 9/28/12.) During that time, our client portfolios lagged because we were not buying the expensive “defense” at the time. We believe this was a key factor that led to our strong performance in 2013 and 2014. It’s worth noting that the difference between the stocks perceived to be less volatile vs. those that are considered more volatile is at greater extremes today. Today’s “safe havens” have richer valuations (P/E multiple of 20x today vs. 16x in 2012). There is also a wider spread between “low beta” and “high beta” valuations (i.e., 20x compared to 15x, vs. 16x to 14x). The Bottom Line There are plenty of good companies that are being discounted in the market today. Defensive stocks are good companies but on average are expensive. Buying them over the past year may help near-term performance (and 6 or "P/E", which measures how attractive a company's earnings are when compared to its stock price Semi-Annual Report September 30, 2015 3 Manager’s Report to Shareholders (Unaudited) September 30, 2015 comfort) but we believe it would put our long term performance at risk. We must stay with our value-driven approach, which is out of favor in this market. As long as valuation matters over time, we should see better days. CornerCap Investment Counsel September 30, 2015 The views in this letter reflect the opinions of CornerCap Group of Funds as of September 30, 2015, and may not necessarily reflect the same views on the date this letter is first published or any time thereafter. These views are intended to help shareholders in understanding the fund’s investment methodology and do not constitute investment advice. Equity securities, such as common stocks, are subject to market, economic and business risks that may cause their prices to fluctuate. Investments made in small and mid-capitalization companies may be more volatile and less liquid due to limited resources or product lines and more sensitive to economic factors. The CornerCap Balanced Fund is subject to the same risks as the underlying bonds in the portfolio such as credit, prepayment, call and interest rate risk. As interest rates rise the value of bond prices will decline. The CornerCap Balanced Fund invests in ETFs (Exchange- Traded Funds) and is therefore subject to the same risks as the underlying securities in which the ETF invests as well as entails higher expenses than if invested into the underlying ETF directly. Recent Quarter Table of Returns for Periods Ending 9/30/2015 Returns for periods over one year are average annual returns. 3 Month 1 Year 5 Years 10 Years Since Inception Inception Date Gross Expenses Net Expenses CSCVX -8.21% 5.22% 13.05% 6.84% 9.38% 9/30/92 1.50% 1.30% Russell 2000 Value Index -10.73% -1.60% 10.17% 5.35% 10.49% CBLFX -6.87% -5.38% 6.66% 4.55% 5.32% 5/24/97 1.34% 1.14% Blended Equity & Debt* -3.49% 0.85% 9.03% 6.03% 6.27% CMCRX -10.97% -8.63% 8.78% 4.22% 2.19% 7/27/00 1.50% 1.20% Russell 1000 Value Index -8.39% -4.42% 12.29% 5.71% 6.06% The performance data quoted represents past performance. Past performance does not guarantee future results and current performance may be lower or higher than the performance quoted. To obtain performance as of the most 4 www.cornercapfunds.com Manager’s Report to Shareholders (Unaudited) September 30, 2015 recent month end, please call (888) 813-8637. The investment return and principal value of your investment will fluctuate, so investors’ shares, when redeemed, may be worth more or less than their original cost. * 60% S&P 500 Index and 40% Barclays Capital US Intermediate Government/Credit Index, inception date 5/31/1997 **The Adviser has contractually agreed to waive fees and reimburse the Balanced Fund, the Small-Cap Value Fund, and the Large/Mid-Cap Value Fund for “Total Annual Fund Operating Expenses” that exceed 1.10%, 1.30% and 1.20%, respectively. The contractual agreement cannot be terminated prior to August 1, 2016 without the Board of Trustees' approval. The views in this letter reflect the opinions of CornerCap Group of Funds as of September 30, 2015, and may not necessarily reflect the same views on the date this letter is first published or any time thereafter. These views are intended to help shareholders in understanding the fund’s investment methodology and do not constitute investment advice. Equity securities, such as common stocks, are subject to market, economic and business risks that may cause their prices to fluctuate. Investments made in small and mid-capitalization companies may be more volatile and less liquid due to limited resources or product lines and more sensitive to economic factors.The CornerCap Balanced Fund is subject to the same risks as the underlying bonds in the portfolio such as credit, prepayment, call and interest rate risk.As interest rates rise the value of bond prices will decline.The CornerCap Balanced Fund invests in ETFs (Exchange-Traded Funds) and is therefore subject to the same risks as the underlying securities in which the ETF invests as well as entails higher expenses than if invested into the underlying ETF directly. Price-to-Earnings Ratio (“P/E Ratio”) is the current share price of a stock divided by its earnings per share. Semi-Annual Report September 30, 2015 5 Manager’s Report to Shareholders (Unaudited) September 30, 2015 6 www.cornercapfunds.com Manager’s Report to Shareholders (Unaudited) September 30, 2015 Semi-Annual Report September 30, 2015 7 Manager's Report to Shareholders (Unaudited) September 30, 2015 8 www.cornercapfunds.com Manager's Report to Shareholders (Unaudited) September 30, 2015 Semi-Annual Report September 30, 2015 9 Manager's Report to Shareholders (Unaudited) September 30, 2015 10 www.cornercapfunds.com Manager's Report to Shareholders (Unaudited) September 30, 2015 Semi-Annual Report September 30, 2015 11 Fund Expenses (Unaudited) As a shareholder of the Funds, you incur two types of costs: (1) transaction costs, including wire fees, redemption fees, and low balance fees, and (2) ongoing costs, including management fees, and other Fund expenses. This example is intended to help you understand your ongoing costs (in dollars) of investing in the Funds, and to compare these costs with the ongoing costs of investing in other mutual funds. The example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period from April 1, 2015, through September 30, 2015. Actual Expenses – The first line under each Fund of the table below provides information about actual account values and actual expenses. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during the period. Hypothetical Example for Comparison Purposes – The second line under each Fund of the table below provides information about hypothetical account values and hypothetical expenses based on each Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not each Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in each Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as wire fees, redemption fees, and low balance fees. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Beginning Ending Expenses Account Value Account Value Paid During April 1, 2015 September 30, 2015 Period(a) CornerCap Balanced Fund Actual $ $ $ Hypothetical (5% return before taxes) $ $ $ CornerCap Small-Cap Value Fund Actual $ $ $ Hypothetical (5% return before taxes) $ $ $ CornerCap Large/Mid-Cap Value Fund Actual $ $ $ Hypothetical (5% return before taxes) $ $ $ (a) These calculations are based on the expenses incurred in the most recent fiscal half-year. The period’s annualized six-month expense ratio is 1.10% for Balanced Fund; 1.30% for Small-Cap Value Fund and 1.20% for Large/Mid-Cap Value Fund, respectively. The dollar amounts shown as “Expenses Paid During Period” are equal to the annualized expense ratio multiplied by the average account value over the period, multiplied by the number of days in the most recent half-year (183), then divided by 365. 12 www.cornercapfunds.com Fund Expenses (Unaudited) The expenses shown in the table are meant to highlight and help you compare ongoing costs only and do not reflect any transactional costs, account maintenance fees or charges by processing organizations. The Funds do not charge any account maintenance fee or sales load, but do charge a 1.00% redemption fee that is applicable to all redemptions (sales or exchanges) made within sixty (60) days of an initial purchase of shares; provided, however, that the redemption fee will not apply if the shares to be redeemed are held in a retirement account subject to the Employee Retirement Income Security Act. Semi-Annual Report September 30, 2015 13 SCHEDULE OF INVESTMENTS CornerCap Balanced Fund September 30, 2015 (Unaudited) Shares Fair Value COMMON STOCK (60.1%) Advertising (0.7%) Omnicom Group, Inc. $ Aerospace & Defense (1.3%) The Boeing Co. United Technologies Corp. Agriculture (0.7%) Archer-Daniels-Midland Co. Auto Manufacturers (2.0%) Ford Motor Co. General Motors Co. PACCAR, Inc. Auto Parts & Equipment (0.6%) Johnson Controls, Inc. Banks (9.0%) Bank of America Corp. BB&T Corp. Capital One Financial Corp. Citigroup, Inc. Fifth Third Bancorp JPMorgan Chase & Co. Regions Financial Corp. State Street Corp. SunTrust Banks, Inc. The Goldman Sachs Group, Inc. The PNC Financial Services Group, Inc. U.S. Bancorp Wells Fargo & Co. Biotechnology (1.4%) Amgen, Inc. Gilead Sciences, Inc. Chemicals (2.6%) Eastman Chemical Co. The Dow Chemical Co. The Mosaic Co. The accompanying notes to financial statements are an integral part of these financial statements. 14 www.cornercapfunds.com SCHEDULE OF INVESTMENTS CornerCap Balanced Fund
